El Juez Presidente Sr. Quiñones,
emitió la opinión del tribunal.
Visto el presente recurso gubernativo interpuesto por el abogado Don Emilio G-arcía Cuervo, á nombre de Don Rafael Torruella y Cortada, contra nota del Registrador de la Pro-piedad de Ponce denegatoria á inscribir una escritura de cesión del usufructo de parte de una finca urbana.
Resultando: Que por escritura pública otorgada en la ciu-dad de Ponce ante él abogado y notario de la misma D. José *147F. Fernández en 21 de marzo del año en curso, Don Carlos Gavarain. y Besosa cedió á Don Rafael Torruella y Cortada, por la suma de 1,000 dollars que confesó recibidos, el usn: frncto que le correspondía en nn solar con casa de altos y bajos, de manipostería, señalada con el número 2 del Gobier-no, haciendo esquina á las calles de la Villa, hoy Rafael Corde-ro, y de la Concordia, de la misma ciudad de Ponce, y cuyo usufructo le correspondía por legado que le hiciera su difun-to padre Don Carlos Gavarain y Gr a jales, en el testamento cerrado que otorgara en 20 de noviembre de 1892 protocolado en la Notaría de Don Rosendo Matienzo Cintrón y en cuyo testamento se consigna por el testador “qúe el legatario com-pareciente Sr. Gavarain y Besosa no podrá enajenar, per-mutar, gravar ni hipotecar la finca urbana que le correspon-diese, por virtud de dicho legado, sino únicamente usufruc-tuarla, conservando la propiedad para sus descendientes legí-timos.”
Resultando: Que presentada esta escritura en el Registro de la Propiedad de Ponce para su inscripción, la denegó eJ registrador por los motivos que expresa la siguiente nota:
“Denegada la inscripción del precedente documento, porque ha-biéndole sido adjudicada á Don Carlos Gavarain y Besosa la participa-ción de la finca, cuyo usufructo vitalicio cede, en pago de su parte en el legado hecho por su padre Don Carlos Gavarain y Grajales, y con la ■condición impuesta por éste en su testamento, de que ninguno de sus hijos podría enajenar, permutar, gravar, ni hipotecar “en parte” nin-guna de las fincas urbanas ó rústicas, que se le adjudicasen por tal le-gado, sino únicamente usufructuarla conservando la propiedad para ¡sus descendientes legítimos; esta prohibición, que es absoluta, limita la totalidad del dominio, lo mismo el usufructo que la nuda pro-piedad ; pues es evidente que la intención ,del testador no fué sólo la ■conservación de los bienes legados para trasmitirlos á los descendientes legítimos del legatario, sino que éste los usufructuara durante su vida; y en este caso, dicha disposición queda infringida con la cesión que comprende la aludida escritura. Y tomada en su lugar anotación preventiva por cuatro meses al folio 205 del tomo 140 de este ayunta-miento, finca número 740 triplicado, anotación letra B. — Ponce y abril 16 de 1907.”
*148Resultando: Que contra esta nota ha interpuesto el Aho-gado D. Emilio G-arcía Cuervo á nombre de D. Rafael To-rruella y Cortada él presente recurso gubernativo para que se revoque, y se ordene al registrador la inscripción de la escri-tura con las costas.
Aceptando los fundamentos de la resolución impugnada.
Se confirma la nota denegatoria del Registrador de la Pro-piedad de Ponce y devuélvasele la escritura presentada con copia de la presente resolución para su conocimiento y demás efectos procedentes.

Confirmada.

Jueces concurrentes: Sres. Hernández, Pigueras, Mac-Leary y Wolf.